Motion of petitioner to clarify order of October 1, 1976 is denied without prejudice to the right *938.of the petitioner to file a motion requesting that the revised schedule of rates sought by them in their application of January 23, 1976, become effective immediately, if a final decision and order of the Public Utilities Commission is not rendered on or before November 30, 1976.
Edwards & Angelí, Edward F. Hindle, Deming E. Sherman, for petitioner. Julius C. Michael-son, Attorney General, R. Daniel Prentiss, Special Asst. Attorney General, for respondents. Roberts & Willey, Inc., Ronald C. Markoff, for Rhode Island Consumers’ Council.